Exhibit 99.1 Press Release Exar Corporation Announces Third Quarter Fiscal 2014 Results Accelerating New Product Introductions and Design Wins Expected to Drive Future Growth Fremont, CA, January 29, 2014 – Exar Corporation (NYSE: EXAR), a leading supplier of high performance analog mixed-signal components and data management solutions, today announced financial results for the Company’s third quarter of fiscal year 2014, ended December 29, 2013. Revenue of $30.7 million for the third quarter of fiscal year 2014 decreased from $34.0 million in the previous quarter and $31.0 million in the same quarter a year ago. On a non-GAAP basis , gross margin was 49% and non-GAAP net income was $2.0 million, or $0.04 per fully diluted share. On a GAAP basis , gross margin was 42% and net loss was $1.6 million, or $0.03 loss per share. Louis DiNardo, the Company’s President and CEO, commented, “As anticipated, our financial results for the quarter were impacted by supply chain inventory exceeding demand in the networking market. We expect the inventory to be consumed over the next several months and a return to growth in this vibrant market based on our strong position at major OEMs. Design win momentum for our compression and security products is robust and new customers are expected to begin production this quarter. As a result, we are building an outstanding diverse customer base in both the structured and unstructured data compression markets, as well as in network security. “Our core business in the industrial market remains strong and has been enhanced by the addition of new high performance analog products. Additionally, the products and revenue associated with our recent acquisition of Stretch, Inc. will provide meaningful new customer engagements and revenue in the large and growing surveillance market in the near-term,” concluded Mr. DiNardo. For the fourth quarter of fiscal year 2014 the Company expects total revenue to be in the range of $3 0.0 to $32.0 million and expects non-GAAP gross margin to be in the range of 48% to 5 0%. Recent Product and Business Developments: ● Breakthrough Power Management Module XRP9710 and XR9711 provide a fully integrated multiple output power supply. ● Industry leading Compression and Security Coprocessor XR9200 delivers 40gbps operation with a PCIe Gen 3 interface for compression and hardware-accelerated encryption. ● High Performance Low Drop Out Regulator XR6274 operates to down to 1 Volt with less than 100mV dropout at 2 amps. ● Acquisition of Stretch, Inc. supports high definition video security solutions for high definition serial data interface. Company officials will be discussing these results in greater detail in a conference call today, Wednesday, January 29, 2014 at 1:45 p.m. PDT (4:45 p.m. EDT). To access the conference call, please dial (877) 941-1427 or (480) 629-9664. In addition, a live webcast will be available on Exar's Investor webpage . An archive of the webcast will be available after its conclusion. Exar Corporation designs, develops and markets high-performance, analog mixed-signal integrated circuits and advanced sub-system solutions for the Networking & Storage, Industrial & Embedded Systems, and Communications Infrastructure markets. Exar's product portfolio includes power management and connectivity components, high-performance analog and mixed-signal products, communications products, and network security and storage optimization solutions. Exar has locations worldwide providing real-time customer support. For more information about Exar, visit http://www.exar.com or contact: investorrelations@exar.com -Tables follow- FINANCIAL COMPARISON (In thousands, except per share amounts) (Unaudited ) Non-GAAP Results THREE MONTHS ENDED NINE MONTHS ENDED DECEMBER 29, 2013 SEPTEMBER 29, 2013 DECEMBER 30, 2012 DECEMBER 29, 2013 DECEMBER 30, 2012 Net sales $ 30,690 $ 34,018 $ 30,999 $ 97,335 $ 90,872 Gross margin % Income from operations $ 1,748 $ 4,849 $ 3,560 $ 11,165 $ 6,678 Net income $ 1,977 $ 5,135 $ 4,047 $ 11,909 $ 8,346 Net income per share Basic $ 0.04 $ 0.11 $ 0.09 $ 0.25 $ 0.18 Diluted $ 0.04 $ 0.10 $ 0.09 $ 0.24 $ 0.18 GAAP Results THREE MONTHS ENDED NINE MONTHS ENDED DECEMBER 29, 2013 SEPTEMBER 29, 2013 DECEMBER 30, 2012 DECEMBER 29, 2013 DECEMBER 30, 2012 Net sales $ 30,690 $ 34,018 $ 30,999 $ 97,335 $ 90,872 Gross margin % Income (loss) from operations $ ) $ ) $ ) $ ) $ ) Net income (loss) $ ) $ 6,482 $ 1,523 $ 5,654 $ 1,210 Net income (loss) per share Basic $ ) $ 0.14 $ 0.03 $ 0.12 $ 0.03 Diluted $ ) $ 0.13 $ 0.03 $ 0.12 $ 0.03 Supplemental Sales Information (In thousands) (Unaudited) By End Market THREE MONTHS ENDED NINE MONTHS ENDED DECEMBER 29, 2013 SEPTEMBER 29, 2013 DECEMBER 30, 2012 DECEMBER 29, 2013 DECEMBER 30, 2012 Industrial & Embedded Systems $ 18,429 60 % $ 17,943 53 % $ 16,119 52 % $ 52,870 55 % $ 48,130 53 % Networking & Storage 7,104 23 % 10,273 30 % 9,300 30 % 27,284 28 % 23,391 26 % Communications Infrastructure 5,089 17 % 5,697 17 % 5,270 17 % 16,762 17 % 18,735 20 % Other 68 - 105 - 310 1 % 419 - 616 1 % Net Sales $ 30,690 % $ 34,018 % $ 30,999 % $ 97,335 % $ 90,872 % Except for historical information contained herein, this press release and matters discussed on the conference call contain forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. These statements are based on management's current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. In particular, the statements regarding the demand for our products and the anticipated trends in our sales and profits are forward-looking statements. The forward-looking statements are dependent on certain risks and uncertainties. Therefore, actual outcomes and results may differ materially from what is expressed herein. The Company urges investors to review in detail the risks and uncertainties and other factors described in its Securities and Exchange Commission, or SEC, filings, including , but not limited to , under the captions “Risk Factors”, “Forward-Looking Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of our public reports filed with the SEC, including our Annual Report on Form 10-K for the fiscal year ended March 31, 2013 and the Quarterly Reports on Form 10-Q for the quarterly periods ended June 30, 2013 and September 29, 2013, which are on file with the SEC and are available on our Investor webpage and on the SEC website at www.sec.gov. The Company assumes no obligation to update any forward-looking statements or information, which speak as of their respective dates . The Company’s non-GAAP measures exclude charges related to stock-based compensation, amortization of acquired intangible assets and inventory step-up, restructuring charges and exit costs, provisions for dispute resolutions, Merger and Acquisition and related integration costs, certain income tax benefits and credits, certain warranty charges, net change in the fair value of contingent consideration, and related income tax effects on certain excluded items. The Company excludes these items primarily because they are significant special expense and gain estimates, which management separates for consideration when evaluating and managing business operations. The Company’s management uses non-GAAP net income and non-GAAP earnings per share to evaluate its current operating results and financial results and to compare them against historical financial results.Additionally, we disclose below the non-GAAP measure of free cash flow, which is derived from our net cash provided (used) by operations, less purchases of fixed assets and IP, plus proceeds from the sale of IP. Management believes these non-GAAP measures are useful to investors because they are frequently used by securities analysts, investors and other interested parties in evaluating the Company and provides further clarity on its profitability. In addition, the Company believes that providing investors with these non-GAAP measurements enhances their ability to compare the Company’s business against that of its many competitors who employ and disclose similar non-GAAP measures.This financial measure may be different from non-GAAP methods of accounting and reporting used by the Company’s competitors to the extent their non-GAAP measures include or exclude other items.The presentation of this additional information should not be considered a substitute for net income or net income per diluted share or other measures prepared in accordance with GAAP. EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED NINE MONTHS ENDED DECEMBER 29, SEPTEMBER 29, DECEMBER 30, DECEMBER 29, DECEMBER 30, Net sales $ 21,846 $ 24,978 $ 22,235 $ 70,682 $ 63,210 Net sales, related party 8,844 9,040 8,764 26,653 27,662 Total net sales 30,690 34,018 30,999 97,335 90,872 Cost of sales: Cost of sales 12,393 12,371 11,922 36,576 34,846 Cost of sales, related party 3,556 4,156 4,005 11,619 12,897 Amortization of purchased intangible assets and inventory step-up 1,898 2,098 801 5,346 2,578 Warranty Reserve - 1,440 - 1,440 - Restructuring charges and exit costs 17 24 79 122 160 Total cost of sales 17,864 20,089 16,807 55,103 50,481 Gross profit 12,826 13,929 14,192 42,232 40,391 Operating expenses: Research and development (2) 6,929 7,136 5,376 20,245 16,598 Selling, general and administrative 8,829 9,376 8,645 25,559 24,066 Restructuring charges and exit costs, net 74 384 524 1,389 1,619 Merger and acquisition costs 257 144 - 866 - Net change in fair value of contingent consideration 58 ) - ) - Total operating expenses 16,147 14,545 14,545 45,622 42,283 Income (loss) from operations ) Other income and expense, net: Interest income and other, net 321 372 586 980 1,906 Interest expense ) Total other income and expense, net 282 331 530 863 1,778 Income (loss) before income taxes ) ) 177 ) ) Provision for (benefit from) income taxes ) Net income (loss) $ ) $ 6,482 $ 1,523 $ 5,654 $ 1,210 Net income (loss) per share: Basic $ ) $ 0.14 $ 0.03 $ 0.12 $ 0.03 Diluted $ ) $ 0.13 $ 0.03 $ 0.12 $ 0.03 Shares used in the computation of net income (loss) per share: Basic 47,529 47,496 45,925 47,277 46,228 Diluted 47,529 49,150 46,438 48,815 46,623 Equity compensation included in cost of sales $ 165 $ 212 $ 106 $ 519 $ 220 Equity compensation included in R&D 566 689 328 1,395 437 (3) Equity compensation included in SG&A 1,826 2,722 968 5,353 2,266 EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) DECEMBER 29, SEPTEMBER 29, MARCH 31, ASSETS Current assets: Cash and cash equivalents $ 21,070 $ 10,051 $ 14,718 Short-term marketable securities 154,702 174,862 190,587 Accounts receivable (net of allowances of $570 and $944) 21,699 17,236 12,614 Accounts receivable, related party (net of allowances of $462 and $346) 1,685 3,223 3,374 Inventories 24,950 19,841 19,430 Assets held for sale 13,083 13,083 - Other current assets 3,645 3,474 3,177 Total current assets 240,834 241,770 243,900 Property, plant and equipment, net 8,784 9,153 24,100 Goodwill 29,573 29,573 10,356 Intangible assets, net 28,063 30,054 13,338 Other non-current assets 1,442 1,482 1,474 Total assets $ 308,696 $ 312,032 $ 293,168 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 14,824 $ 12,782 $ 9,455 Accrued compensation and related benefits 4,352 3,770 3,624 Deferred income and allowances on sales to distributors 1,861 2,150 2,399 Deferred income and allowances on sales to distributors, related party 8,017 9,056 9,475 Other current liabilities 11,151 14,375 15,215 Total current liabilities 40,205 42,133 40,168 Long-term lease financing obligations 106 456 1,342 Other non-current obligations 11,530 12,550 11,204 Total liabilities 51,841 55,139 52,714 Stockholders' equity 256,855 256,893 240,454 Total liabilities and stockholders' equity $ 308,696 $ 312,032 $ 293,168 EXAR CORPORATION AND SUBSIDIARIES SUPPLEMENTAL RECONCILIATION OF GAAP TO NON-GAAP RESULTS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED NINE MONTHS ENDED DECEMBER 29, SEPTEMBER 29, DECEMBER 30, DECEMBER 29, DECEMBER 30, Net Sales $ 30,690 $ 34,018 $ 30,999 $ 97,335 $ 90,872 GAAP gross profit $ 12,826 $ 13,929 $ 14,192 $ 42,232 $ 40,391 GAAP gross margin % Stock-based compensation 165 212 106 519 220 Amortization of purchased intangible assets and inventory step-up 1,898 2,098 801 5,346 2,534 Warranty Reserve - 1,440 - 1,440 - Restructuring charges and exit costs 17 24 79 122 160 Non-GAAP gross profit $ 14,906 $ 17,703 $ 15,178 $ 49,659 $ 43,305 Non-GAAP gross margin % GAAP operating expenses $ 16,147 $ 14,545 $ 14,545 $ 45,622 $ 42,283 Stock-based compensation - R&D 566 689 328 1,395 437 Stock-based compensation - SG&A 1,826 2,722 968 5,353 2,266 Amortization of purchased intangible assets 208 247 107 562 334 Restructuring charges and exit costs, net 74 384 524 1,389 1,619 Merger and acquisition costs 257 144 - 866 - Provision for dispute resolution - - 1,000 - 1,000 Net change in fair value of contingent consideration 58 ) - ) - Non-GAAP operating expenses $ 13,158 $ 12,854 $ 11,618 $ 38,494 $ 36,627 GAAP operating income (loss) $ ) $ ) $ ) $ ) $ ) Stock-based compensation 2,557 3,623 1,402 7,267 2,923 Amortization of purchased intangible assets and inventory step-up 2,106 2,345 908 5,908 2,868 Warranty Reserve - 1,440 - 1,440 - Restructuring charges and exit costs, net 91 408 603 1,511 1,779 Merger and acquisition costs 257 144 - 866 - Provision for dispute resolution - - 1,000 - 1,000 Net change in fair value of contingent consideration 58 ) - ) - Non-GAAP operating income $ 1,748 $ 4,849 $ 3,560 $ 11,165 $ 6,678 GAAP net income (loss) $ ) $ 6,482 $ 1,523 $ 5,654 $ 1,210 Stock-based compensation 2,557 3,623 1,402 7,267 2,923 Amortization of purchased intangible assets and inventory step-up 2,106 2,345 908 5,908 2,868 Warranty Reserve - 1,440 - 1,440 - Restructuring charges and exit costs, net 91 408 603 1,511 1,779 Merger and acquisition costs 257 144 - 866 - Provision for dispute resolution - - 1,000 - 1,000 Net change in fair value of contingent consideration 58 ) - ) - Income tax effects ) Non-GAAP net income $ 1,977 $ 5,135 $ 4,047 $ 11,909 $ 8,346 GAAP net income (loss) per share Basic $ ) $ 0.14 $ 0.03 $ 0.12 $ 0.03 Diluted $ ) $ 0.13 $ 0.03 $ 0.12 $ 0.03 Non-GAAP net income (loss) per share Basic $ 0.04 $ 0.11 $ 0.09 $ 0.25 $ 0.18 Diluted $ 0.04 $ 0.10 $ 0.09 $ 0.24 $ 0.18 Net cash provided (used) by operations $ ) $ 3,569 $ 3,611 $ ) $ 3,654 Less purchases of fixed assets and IP ) Add proceeds from sale of IP - - 125 125 250 Free cash flow $ ) $ 3,169 $ 3,589 $ ) $ 2,651 ###
